Title: Enclosure: Oliver Wolcott, Junior, to William W. Parker, 19 September 1798
From: Wolcott, Oliver, Jr.
To: Parker, William W.



Trenton, September 19, 1798
Sir

It having been represented to me that the contagious fever which afflicts the City of New York has lately appeared within the prison or debtors apartment, and believing that neither justice or humanity will justify the close confinement of Prisoners, in a situation which must unavoidably expose their lives to the greatest danger, I have concluded it to be my duty to authorize you to permit Jose Joaquim Da Costa & William Duer who are confined under your Custody, for debts due to the United States, to reside at any place within the liberties of the Prison, during the continuance of the present contagious disease.
The condition upon which this permission may be granted shall be that the Parties respectively do sign a written agreement, that they will not depart beyond the limits of the Priviledges of the Prison, and that they will return to confinement when required when the present contagious fever shall have ceased.
It must however be well understood, that this permission is to be considered as only removing any obstacles arising from Suits commenced against Mr. Da Costa, or Mr. Duer for debts due to the United States, and by no means to render the United States responsible for any debts or Suits commenced by individuals.

The situation of Mr. Da Costa is much regretted as a petition is depending for his enlargement, the hearing of which has been delayed by the Collector for the District of New York, solely on account of the danger arising from the present malady.
I enclose a Warrant for discharging George Merrill & Henry A. Williams, pursuant to the Act of Congress of June 6th. 1798.
I am

Keeper ofthe Debtors appartmentin the City of New York

